DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  	Claim 7, line 1 should be corrected as follows, “a shaft extender assembly for use in [[string trimmer]] a string trimmer, said string trimmer having a threaded”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein said shaft extender includes a first said shaft extension threadedly connected to a second said connected shaft connection.” This limitation has the following issues:	● As currently written, there is insufficient antecedent basis for “said connected shaft extension.” Additionally, claims 1 and 2 specifically define a single “shaft extender” with a “threaded spindle bore” threadedly receiving a “threaded output shaft spindle” and a “threaded shaft” for threadedly connecting to a mower head. It is unclear what structure defines “a first said shaft extension” in the recitation of “a first said shaft extension threadedly connected to a second said connected shaft connection” when claim 1 states, “[the] shaft extender is threadedly connected between said threaded output shaft spindle and said mowing head of said string trimmer.” It is unclear what structure defines “a second connected shaft extension.” 	● It unclear what can or cannot be included within the scope of the word “connected” in the limitation of “a second connected shaft extension.”	● It is unclear if the scope of the Applicant intends to positively claim the “shaft extender” includes “a first shaft extension” and “a second … shaft extension.” Does the Applicant intend for the scope of claim 3 to include “a shaft extender assembly,” similar to what is set forth in independent claim 7. 	It is unclear what can or cannot be included in the scope of “a first shaft extension” and “a second … shaft extension” when claim 1 appears to define the scope of the claim as being directed to one “shaft extender … comprising a shaft extension.”	Claim 4 recites, “(a) said threaded spindle bore of said upper end of said elongated body of said first shaft extension is threadedly engaged with said threaded output shaft spindle of said string trimmer;	(b) said threaded shaft of said lower end of said elongated body of said first shaft extension is threadedly engaged with said threaded spindle bore of said upper end of said elongated body of said second shaft extension; and 	(c) said threaded shaft of said second shaft extension is threadedly engaged with said threaded spindle receiver of said mowing head.”	There is insufficient antecedent basis for the following limitations in the claims: “said threaded spindle bore of said upper end of said elongated body of said first shaft extension” (claim 4, lines 2-3); “said threaded shaft of said lower end of said elongated body of said first shalt extension” (claim 4, lines 4-5); “said threaded spindle bore of said upper end of said elongated body of said second shaft extension” (claim 4, lines 5-6); and said threaded shaft of said second shaft extension” (claim 4, line 7). As currently written, claim 4 depends from claim 2 by way of claim 3, but the recitations of “wherein said threaded spindle bore is at said upper end of said elongated body of said shaft extension” (claim 2, lines 4-5) and “wherein said threaded shaft is at said lower end of said elongated body of said shaft extension” (claim 2, lines 6-7) are only defined with respect to the “shaft extension” of claim 1. It is unclear what structure defines the aforementioned structures within the scope of the shaft extender of independent claim 1. As noted in the 112 rejection for claim 3, it is unclear if the Applicant intends to define the single shaft extender of claim 1 as having a first and second shaft extension. 	Claim 5 recites, “said first and said second shaft extensions are selected from a plurality of shaft extensions.” It is unclear what can or cannot be included in the scope of “a plurality of shaft extensions” when claim 1 appears to define the scope of the claim as being directed to one “shaft extender … comprising a shaft extension.”	Claim 6 recites, “said elongated body of said first shaft extension and said elongated body of said second shaft extensions is cylindrical. This claim has the following issues:	● There is insufficient antecedent basis for “said second shaft extensions” in the claims. It is unclear if “said second shaft extensions” is referring to the recitation of “a second connected shaft extension” or if it is referring to another set of shaft extensions in the “plurality of shaft extensions.”	● It is unclear what can or cannot be included in the scope of “a plurality of shaft extensions” when claim 1 appears to define the scope of the claim as being directed to one “shaft extender … comprising a shaft extension.”	Claim 7, lines 1-2 recite, “a shaft extender assembly for use in string trimmer, said string trimmer having a threaded output shaft spindle threadedly attached to a threaded spindle receiver of a mowing head.” As currently written, it is unclear if the first part of the preamble should be interpreted as, “a shaft extender assembly for use in string trimmers” (i.e., the claimed shaft extender assembly is configured for use with string trimmers in general), or if the preamble should be interpreted as, “a shaft extender assembly for use with a string trimmer” (i.e., the claimed shaft extender assembly is configured for use with a specific string trimmer). 	Claim 7, lines 7-11 recite, “(b) wherein said threaded spindle bore of each said shalt extension of said plurality of shall extensions is threaded to correspond with and attach to said threaded output shall spindle of said string trimmer and said threaded shaft of each said shaft extension of said plurality of shaft extensions is threaded to correspond with and attach to said threaded spindle receiver of said mowing head of said string trimmer.” This limitation has the following issues:	● As currently written, each of the plurality of shaft extensions has a threaded spindle bore that is threaded to correspond with and attach to said threaded output shaft spindle of said string trimmer and a shaft extension that is threaded to correspond with and attach to said threaded spindle receiver of said mowing head of said trimmer. However, as set forth in the preamble of claim 7, “[the] threaded output shaft spindle [is] threadedly attached to [the] threaded spindle receiver of [the] mowing head.” It is unclear what can or cannot be included in the shaft extender assembly when the mowing head is attached directly to the threaded output shaft spindle of the string trimmer, i.e., the threaded output shaft spindle is received within the threaded spindle receiver.	● It is unclear if claim 7 requires a string trimmer in addition to the elements of the shaft extender assembly or if the claim only requires a plurality of shaft extenders that are capable of being threadedly attached to a string trimmer and mowing head.	Claim 8, lines 2-4 recites, “(a) said threaded spindle bore of said upper end of said elongated body of a selected shaft extension from said plurality of shaft extensions is threadedly engaged with said threaded output shaft spindle of said string trimmer.” It is unclear what can or cannot be included within the scope of “said string trimmer having a threaded output shaft spindle threadedly attached to a threaded spindle receiver of a mowing head” (claim 7, lines 1-2) when claim 8 requires the threaded spindle bore of a selected shaft extension to be threadedly engaged with the threaded output shaft spindle of the string trimmer instead of the threaded spindle receiver of the mowing head.	Claim 8, lines 5-6 recite, “(b) wherein said threaded shaft of said lower end of said elongated body of a selected shaft extension is threadedly engaged with said threaded spindle receiver of said mowing head.” As currently written, the recitation of “said lower end of said elongated body of a selected shaft extension” appears to refer to another separate shaft extension. However, it is unclear if “said lower end of said elongated body of a selected shaft extension” is referring to another of “said plurality of shaft extensions” [emphasis added] or if the aforementioned limitation is referring to the shaft extension set forth in claim 8, lines 2-3, i.e., “said threaded spindle bore of said upper end of said elongated body of a selected shaft extension from said plurality of shaft extensions.”	Claim 9, lines 2-4 recite “(a) said threaded shaft of said lower end of said elongated body of a first selected shaft extension is threadedly engaged with said threaded spindle bore of a second selected shall extension from said plurality of shaft extensions.” It is unclear if the recitations of “a first selected shaft extension” and “a second selected shaft extension” in claim 9 are intended to further limit or are referring to the structures of “a selected shaft extension from said plurality of shaft extensions” (claim 8, lines 2-3) and/or “a selected shaft extension” (claim 8, line 5-6). 	Claim 9, lines 5-7 and Claim 9, lines 8-9 are similar in scope to claim 8, lines 2-4 and claim 8, lines 5-6, respectively. However, there is insufficient antecedent basis for the recitation of claim 9, lines 5-6, i.e., “(b) said threaded spindle bore of said upper end of said elongated body of said first selected shaft extension from said plurality of shaft extensions” in the claims. The recitation of “said first selected shaft extension from said plurality of shaft extensions” is not directly related to “a first elected shaft extension” (Claim 9, lines 2-3). Moreover, as noted above in the 112 rejection for Claim 9, lines 2-4, the recitation of “a first selected shaft extension” is not defined with respect to the “a selected shaft extension from said plurality of shaft extensions” (claim 8, lines 2-3) or “a selected shaft extension” (claim 8, lines 5-6). Thus, it is unclear what can or cannot be included within the scope of “said first selected shaft extension from said plurality of shaft extensions” (Claim 9, lines 5-7) and “said second selected shaft extension” (Claim 9, lines 8-9).	Claim 15 recites, “at least two shaft extensions are connected together for attachment between said output shaft spindle and said spindle receiver of said mowing head.” As currently written, the method for selectively extending the length of the threaded output shaft spindle of a string trimmer includes the step of “attaching said spindle receiver of said mowing head to said output shaft spindle of said string trimmer” as set forth in Claim 13, step (c). It is unclear what can or cannot be included by the method step of Claim 15 when the mowing head and output shaft spindle have not been detached from one another two allow the “at least two shaft extensions … connected together [to be attached] because said output shaft spindle and said spindle recover of said mowing head.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, and as best understood, Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gullett (US Patent 4,685,279).	Regarding Claim 1, Gullett discloses in a string trimmer (power tool 16 with trimmer head 10) having a threaded output shaft spindle (rotatable drive element 17 with threaded portion 20) and a mowing head (11) having a threaded spindle receiver (threaded cavity 30), a shaft extender (arbor 12) for extending said threaded output shaft spindle of said string trimmer comprising: 	(a) a shaft extension (12) having a threaded spindle bore (21) and a threaded shaft (23), and 		(b) wherein said shall extender is threadedly connected between said threaded output shaft spindle (col. 3, lines 1-10; see fig. 2) and said mowing head of said string trimmer (col. 3, lines 38-41; see fig. 2). 	Regarding Claim 2, Gullett discloses the shaft extender of claim 1 including:	(a) said shaft extension has an elongated body of a desired length, an upper end, and a lower end (see annotated fig. 2 for all structures set forth in element “a”);	(b) wherein said threaded spindle bore (21) is at said upper end of said elongated body of said shaft extension (annotated fig. 2); and 	(c) wherein said threaded shaft (23) is at said lower end of said elongated body of said shaft extension (annotated fig. 2).
    PNG
    media_image1.png
    284
    650
    media_image1.png
    Greyscale
	Regarding Claim 7, Gullett discloses a shaft extender assembly for use in string trimmer, said string trimmer (10) having a threaded output shaft spindle (20) threadedly attached to a threaded spindle receiver (30) of a mowing head (11), the shaft extension assembly comprising:	(a) a plurality of shaft extensions (col. 3, lines 11-22), each said shaft extension of said plurality of shalt extensions having an elongated body (Gullett, annotated fig. 3) with an upper end having a threaded spindle bore (21) and a lower end having a threaded shaft (23); and	(b) wherein said threaded spindle bore (21) of each said shaft extension of said plurality of shall extensions (col. 3, lines 11-22) is threaded to correspond with and attach to said threaded output shall spindle of said string trimmer (col. 3, lines 8-10) and said threaded shaft (23) of each said shaft extension of said plurality of shaft extensions is threaded to correspond with and attach to said threaded spindle receiver (30) of said mowing head of said string trimmer (col. 3, lines 38-41).	Regarding Claim 8, Gullett discloses the shaft extender assembly as recited in claim 7, wherein: 	(a) said threaded spindle bore (21) of said upper end of said elongated body of a selected shall extension (e.g., annotated fig. 2) from said plurality of shaft extensions is threadedly engaged with said threaded output shaft spindle (17) of said string trimmer (col. 3, lines 1-10); and 	(b) wherein said threaded shaft (23) of said lower end of said elongated body of a selected shaft extension (e.g., annotated fig. 2) is threadedly engaged with said threaded spindle receiver of said mowing head (col. 3, lines 38-41). The limitations set forth in claim 8 are interpreted as referring to one selected shaft extension of the plurality of shaft extensions disclosed by Gullett in col. 3, lines 11-22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, and as best understood, Claims 3-6, 9, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gullett (US Patent 4,685,279) in view of Nolin et al (US Publication 2010/0122516), herein referred to as Nolan, as evidenced by Lee (US Patent 4,062,115).
	Regarding Claim 3, Gullett states in col. 3, lines 11-22, “[p]ower tools for operating lawn trimmers do not have a universal type of drive element. The drive elements may be shafts of varying diameter .... It is intended to market a trimmer head of this invention with a sufficient supply of arbors so that the trimmer head can be attached to any existing power tool. The supply of arbors to be packaged with each trimmer head will include arbors with different diameter threaded cavities 21 to accommodate the different diameters of studs on the drive shafts of existing power tools.” In other words, Gullett discloses a shaft extender assembly including a plurality of shaft extenders with threaded cavities (21) of different diameters to accommodate the varying threaded output shaft spindle diameters of known lawn trimmers and associated power tools on the market.	Gullett fails to specifically disclose the shaft extender of claim 2 includes a first said shaft extension threadedly connected to a second said connected shaft extension. 	However, Nolin teaches it is known in the art of string trimmers to provide a plurality of shaft extensions (a first shaft extension 50 and a second shaft extension 180), wherein a threaded output shaft spindle (25A, 25B) is received in a threaded spindle bore (threads of fastener 165A, 165B, 165C; and “[i]n some constructions, the opening 157 may be at least partially threaded,” paragraph 0029, lines 15-17) on an upper end of at least one shaft extension and a lower end of the shaft extension extends through a spindle receiver bore in the mowing head and is threadedly engaged with a portion (95). A portion of the lower end of the shaft extension (intermediate portion 120) has a surface (170) with a multi-faceted cross-section sized to be received by either a mowing head recess (80) with a hexagonal cross-sectional shape corresponding to the multi-faceted cross-sectional shape of the at least one shaft extension (paragraph 0034) or with an internal recess (200) formed in a second shaft extension (adaptor member 180), as described in paragraph 0036, lines 17-20, Nolin states, “[i]n the illustrated construction, the internal recess 200 [of adaptor member 180] has a substantially hexagonal shape that corresponds to the hexagonal cross section of the intermediate portion 120. Other shapes are possible and considered herein” [emphasis added]. 	The teaching of Nolin set forth above suggests it is known in the art of string trimmers to provide a plurality of shaft extensions (50, 180) with releasably interlocking projections (120, 190, respectively) and correspondingly shaped bores (200), wherein the mowing head has a similarly shaped bore (80) to receive at least one of the interlocking projection of a shaft extension in order to allow “[f]or landscape[e trimmers that have string heads with relatively short axial heights … the adaptor member 180 is engaged with the intermediate portion 120 prior to engaging the string head 40 with adapter 50” (paragraph 0039, lines 4-8). Alternatively, shaft extender (50) can be used alone to attach the mowing head to the string trimmer (see, e.g., fig. 1).	Lee provides additional evidence it is known in the art of string trimmers with a threaded output shaft spindle (52) is threaded connected to and received in a threaded spindle receiver (54) in a mowing head (18). This reference teaches it is known in the art of string trimmers for the threaded output shaft spindle and the threaded spindle receiver to be formed with the same size, particularly when the mowing head is specifically designed to work in conjunction with a certain string trimmer.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaft extender of Gullett with the teaching of Lee and Nolin such that the “supply of arbors [i.e., shaft extensions]” disclosed by Gullett includes at least a pair of shaft extensions that can be threadedly attached to one another to achieve a greater range of adjustment for mounting a mowing head to a string trimmer depending upon the axial height of a selected mowing head with respect to a given string trimmer, or vice versa. As noted above, Nolin states in paragraph 0036, “[o]ther shapes are possible and considered herein” for the shapes of the attachment portions of the shaft extensions. Thus, when considering the threaded shaft and threaded spindle bores of the shaft extensions disclosed by Gullett, it would have been obvious to one having an ordinary skill in the art to add additional arbors [shaft extensions] to the supply of arbors, including one in which all of the threaded interfaces are suitable for threaded engagement because, as taught by Lee, it is known in the art for some mowing heads to be attachable directly to the threaded output shaft spindle of a given string trimmer. However, in the event the operator needs to replace a mowing head with another having a shorter axial height for optimal cutting performance, the modified “supply of arbors” including at least two shaft extensions attachable to each other facilitates simply adjustment and attachment of the new mowing head to the string trimmer by threadedly interposing one or more shaft extensions between the string trimmer and mowing head. 
	Regarding Claim 4, Gullett discloses the shaft extender of claim 3 including:	(a) said threaded spindle bore of said upper end of said elongated body of said first shaft extension is threadedly engaged with said threaded output shaft spindle (Gullett, 17) of said string trimmer (as set forth above in the 103 rejection for claim 3);	(b) said threaded shaft (Gullet, 23) of said lower end of said elongated body of said first shaft extension is threadedly engaged with said threaded spindle bore of said upper end of said elongated body of said second shaft extension (the “supply of arbors” as modified according to the teaching set forth above in the rejection for claim 3 includes at least another shaft extension with a threaded spindle bore sized to receive the threaded shaft of the first shaft extension); and 	(c) said threaded shaft of said second shaft extension (the “supply of arbors” as modified in view of the teaching set forth above in the rejection for claim 3 includes at least another shaft extension with a threaded shaft for attachment to the mowing head) is threadedly engaged with said threaded spindle receiver (Gullett, 30) of said mowing head.	Regarding Claim 5, the modified shaft extender assembly of Gullett substantially disclosed above includes the shaft extender of claim 4 including said first and said second shaft extensions are selected from: a plurality of shaft extensions (Gullett, col. 3, lines 11-26).	Regarding Claim 6, the modified shaft extender assembly of Gullett substantially disclosed above includes said elongated body of each said shaft extension of said plurality of shaft extensions is cylindrical (the circular rim 24 and threaded stud 23 of Gullett’s shaft extensions provided a cylindrical shaft).	Regarding Claim 9, Gullett discloses the shaft extender assembly has a plurality of shaft extenders (col. 3, lines 11-26).	Gullett fails to specifically disclose the shaft extender assembly of claim 8 includes:	(a) said threaded shaft of said lower end of said elongated body of a first selected shaft extension is threadedly engaged with said threaded spindle bore of a second selected shall extension from said plurality of shaft extensions; 	(b) said threaded spindle bore of said upper end of said elongated body of said first selected shaft extension from said plurality of shaft extensions is threadedly engaged with said threaded output shaft spindle of said string trimmer; and 	(c) said threaded shaft of said lower end of said elongated body of said second selected shaft extension is threadedly engaged with said threaded spindle receiver of said mowing head.	However, as set forth above in the 103 rejection for Claim 3, Nolin teaches it is known in the art of string trimmers to include a first shaft extension (50) and a second shaft extension (180), wherein the first shaft extension (50) can be used alone to attach a mowing head (40) to the string trimmer (10A, 10B) or in conjunction with the second shaft extension (180), as shown in fig. 3,  to allow other mowing heads to be attached to a string trimmer should the axial height of the mowing head of the string trimmer be too short to place the filament cutting lines at the proper location for the given design of the string trimmer (Nolin, paragraph 0039). Moreover, Lee provides evidence it is known in the art of string trimmers for the mowing head to be attached directly to the threaded output shaft spindle of a string trimmer. The teaching of the references suggests to one having an ordinary skill in the art that any reasonable combination of shaft extensions can be provided for the “supply of arbors” disclosed by Gullett, including at least a pair of arbors with features set forth in claim 9. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaft extender of Gullett with the teaching of Lee and Nolin such that the “supply of arbors [i.e., shaft extensions]” disclosed by Gullett includes at least a pair of shaft extensions that can be threadedly attached to one another to achieve a greater range of adjustment for mounting a mowing head to a string trimmer depending upon the axial height of a selected mowing head with respect to a given string trimmer, or vice versa.
	Regarding Claim 10, the modified shaft extender assembly of Gullett substantially disclosed above includes wherein each said elongated body of each said shaft extension of said plurality of shaft extensions has a different length from that of other said shaft extensions of said plurality of shaft extensions. The two shaft extensions (50, 180) of Nolin appear to have different lengths, as shown in fig. 3 of Nolin.	Regarding Claim 11, the modified shaft extender assembly of Gullett substantially disclosed above includes said elongated body of each said shaft extension of said plurality of shaft extensions is cylindrical (the circular rim 24 and threaded stud 23 of Gullett’s shaft extensions provided a cylindrical shaft).	Regarding Claim 12, the modified shaft extender assembly of Gullett substantially set forth above according to the 103 rejections of claims 3 and 9 include a method for selectively extending the length of the threaded output shall spindle of a string trimmer, said method comprising the steps of:	(a) providing a string trimmer having a rotatable threaded output shalt spindle threadedly attached to a threaded spindle receiver of a mowing head (the disclosure of Gullett is specifically directed to a shaft extension 12 for accommodating a mowing head with a threaded spindle receiver 30 of a different diameter than the threaded output shaft spindle 17 of a respective string trimmer 10, but as suggested by the evidence provided by Lee, e.g., see fig. 1, it is known in the art of string trimmers for a rotatable threaded output shalt spindle threadedly attached directly to a threaded spindle receiver of a mowing head); 	(b) providing a plurality of shaft extensions (Gullett, col. 3, lines 11-26), each said shall extension of said plurality of shaft extensions (one of which is shown in annotated fig. 2 of Gullett) having an elongated body with an upper end having a threaded spindle bore (Gullett 21) and a lower end having a threaded shaft (Gullett 23), wherein said threaded spindle bore of each said shaft extension of said plurality of shaft extensions is threaded to correspond with and attach to said threaded output shaft spindle (Gullett 17) of said string trimmer (Gullett, col. 3, lines 4-10) and said threaded shaft (Gullett 23) of each said shaft extension of said plurality of shaft extensions is threaded to correspond with and attach to said threaded spindle receiver (Gullett 30) of said mowing bead of said string trimmer (as set forth above, it would have been obvious to one having an ordinary skill in the art to include at least two shaft extensions in a modified “supply of arbors” with threaded portions that are configured to fit together); 	(c) selecting at least one shaft extension (e.g. Gullett 12) from said plurality of shaft extensions (Gullett, fig. 2);	(d) detaching said output shaft spindle from said spindle receiver of said mowing head (the components of the string trimmer disclosed by Gullett are separable from one another via their threaded connections, fig. 2); 	(e) threadedly attaching said selected shaft extension to said output shall spindle (Gullett 17) at said threaded spindle bore (Gullett 21) of said selected shalt extension (Gullett, col. 3, lines 4-10); and
	(f) threadedly attaching said threaded shaft (Gullett 23) of said selected shaft extension to said spindle receiver (Gullett 30) of said mowing head thereby releasably securing said mowing head to said selected shall extension (Gullett, col. 3, lines 38-41).
	Regarding Claim 13, the modified shaft extender assembly of Gullett substantially set forth above includes the steps of:
	(a) detaching said threaded spindle bore of said selected shaft extension from said output shaft spindle of said string trimmer (Gullett, col. 4, lines 62-68); 
	(b) detaching said threaded shaft of said selected shaft extension from said spindle receiver of said mowing head (Gullett, fig. 2); and
	(c) attaching said spindle receiver of said mowing head to said output shaft spindle of said string trimmer (as evidenced by Lee; depending upon the configuration of a new mowing head, the diameter of the spindle receiver is known to be sized for receiving the output shaft spindle of a string trimmer).	Regarding Claim 14, the modified shaft extender assembly of Gullett substantially set forth above each said threaded spindle bore and each said threaded shaft of each said shaft extension of said plurality of shaft extensions are configured to threadedly engage with each other. As taught by Nolin, the two shaft extensions have features sized to fit into one another to allow the operator to adjust the axial spacing of the mowing head relative to the string trimmer depending on the axial height of the mowing head. It is obvious to one having ordinary skill in the art when considering the threaded attachment disclosed by Gullett in view of the teaching of Nolin as evidenced by Lee to provide the “supply of arbors” disclosed by Gullett with at least a pair of shaft extensions configured according to the limitations of claim 14.
	Regarding Claim 15, the modified shaft extender assembly of Gullett substantially set forth above at least two shaft extensions are connected together for attachment between said output shaft spindle and said spindle receiver of said mowing head (as suggested by the teaching of Nolin set forth above).
	Regarding Claim 16, the modified shaft extender assembly of Gullett substantially set forth above said elongated body of each said shaft extension of said plurality of shaft extensions has different length from other said shall extensions included in said plurality of shall extensions. The two shaft extensions (50, 180) of Nolin appear to have different lengths, as shown in fig. 3 of Nolin.
	Regarding Claim 17, the modified shaft extender assembly of Gullett substantially disclosed above includes said elongated body of each said shaft extension of said plurality of shaft extensions is cylindrical (the circular rim 24 and threaded stud 23 of Gullett’s shaft extensions provided a cylindrical shaft)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	● Paolo (US Patent 6,293,350) discloses an adaptor (16, 62) for attaching a mowing head (10) to a string trimmer (i.e., “for receipt of a larger threaded drive shaft,” col. 4, lines 37-38).	● Kreissle (US Patent 6,363,616) discloses a trimmer head with an adjustable stack of plates (65).	● Hoelscher (US Patent 8,418,371) discloses a spacer assembly (figs. 3, 3A and 3B) for adjusting a cutting height of a mowing head (16) relative to the ground (fig. 4). 	● Kato et al (US 2011/0005185) teaches it is known in the art of string trimmers to provide a mowing head (e.g., fig. 2) with a threaded spindle receiver (“a nut member [10] for connecting a drive rotary shaft (not shown) such as motors firmly fixed to the center of the cover 2,” paragraph 0034, lines 11-14) .	● Sergyeyenko et al (US Publication 2018/0279547) teaches it is known in the art of string trimmers to provide a mowing head (112) with a threaded spindle receiver (126) sized to directly receive a threaded output shaft spindle (122) of a string trimmer (see figs. 3 and 4B; paragraph 0032, lines 5-9 and paragraph 0033, lines 7-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 17, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/17/2022